DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed October 8, 2021. Claims 1, 5-7, 9-11, 13, 15, 16, 18, and 20 have been amended. Claims 4, and 14 have been canceled. Claims 1-3, 5-13, and 15-20 are pending.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed October 8, 2021 with respect to the previous double patenting rejections have been fully considered. Applicant has filed a terminal disclaimer which was approved on October 9, 2021
Applicant’s arguments and amendments filed October 8, 2021 with respect to the previous 35 U.S.C. 101 rejections have been fully considered. 
Applicant argues the claimed invention is eligible subject matter because the claimed invention recites limitations that cannot practically be performed in the human mind. Applicant analogizes to Example 37 of the Subject Matter Eligibility Guidance which provides in relevant part that tracking memory usage for an application over a period of time cannot reasonably be performed in the human mind. Applicant argues the claimed invention is similar to Example 37 because the claimed features of receiving a set of location data associated with user activities, wherein the set of location data 
 Applicant additionally analogizes to Thales Visionix, Inc. v. United States, wherein the Court held a particular configuration of inertial sensors and particular method of using the raw data from the sensors to more accurately calculate the position and orientation of an object on a moving platform. Similar to Applicant’s analysis above with respect to Example 37, Applicant argues the use of data collected by GPS sensors to determine venues that match stop events from recorded user activities is eligible subject matter because these features cannot practically be performed in the human mind and are therefore not abstract.
Examiner respectfully disagrees. As for Example 37, the present invention is distinguishable in that the features of Example 37 mentioned above are the abstract idea, whereas the features identified by Applicant above are additional elements. The abstract idea of the claimed invention is identifying top venues. The GPS sensors and presenting the top venues at a map interface are insignificant additional elements that do not impose meaningful limits on the claimed invention because the GPS sensors are used in a well-known and conventional manner, and presenting the results of a calculation is generally considered insignificant post-solution activity.
Thales, wherein the Court held the inertial sensors were used in an unconventional way by measuring a gravitational field which also conferred multiple advantages. Conversely, in the present invention, the claimed GPS sensors are used conventionally as they obtain GPS data which is their ordinary use and purpose, and they consequently cannot offer the same advantages as the Court outlined in Thales. For at least these reasons, the claimed invention is distinguishable from Thales. 
Examiner notes the added language in the presently filed amendments does not render the claimed invention eligible because determining a geographic area of interest and determining a set of top venues associated with the geographic area is an abstract idea, and presenting those top venues is insignificant post-solution activity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 5-13, and 15-20 are directed to the abstract idea of obtaining GPS data with generic devices and analyzing that data with generic computer components to identify top venues, as 
Claim 1 recites in relevant part a processor configured to receive location data associated with user activities wherein the location data is recorded by a plurality of GPS devices, determine a plurality of stop events using the location data, determine a plurality of top vehicles based in part on the plurality of stop events, match GPS information associated with top venue to GPS information associated with first and second stop events based in part on a predetermined period of time, and determine that user activities belong to a group activity, and a memory coupled to the processor to carry out the instructions necessary for performing the claimed invention. 
The broadest reasonable interpretation of the claimed invention can be performed in the human mind but for the recitation of generic sensors and generic computer components, i.e. a processor and memory, because the broadest reasonable interpretation of the claimed invention is the collection of data, and analyzing that data for purposes of evaluation or judgment in order to categorize the data, which a person can reasonably perform. If a claim, under its broadest reasonable interpretation can be performed in the mind, then the claim is an abstract idea, specifically, a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components, i.e. a processor and memory, does not 
This judicial exception is not integrated into a practical application. The claim recites generic computing components, notably, a processor and memory that are recited at a high-level of generality, that the additional elements cannot be considered more than mere instructions to apply the judicial exception using generic computer components. Additionally, the GPS sensors are used conventionally and do not impose meaningful limits on the claimed invention.
Claims 2, 3,  and 5-12 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to insignificant additional elements that do not impose meaningful limits on the claim because they are additional forms of analyzing the collected GPS data, i.e. scoring plurality of top venues, determining routes for the top venues, determining attributes for a user, identifying clusters of data, etc., or insignificant post-solution activity like presenting top venues on a map interface.
Independent claims 13 and 20 are rejected under the same rationale as claim 1 because the claim recites nearly identical subject matter.
	Claims 15-19 depend from claim 13 and are rejected under the same rationale as claims 2-12 above because the claims recite nearly identical subject matter as addressed above.
Therefore, claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668